DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
This action is in response to amendments and remarks filed on 05/27/2022. Claims 1-20 are considered in this office action. Claims 1, 18, and 20 have been amended. Claims 1-20 are pending examination. The 35 U.S.C. 112(b) rejections of claims 1-20 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teaches the newly amended limitations of the independent claims

Applicant's argument A. has been fully considered but it is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Applicant’s argument A. that none of the cited references teaches the newly amended limitations of the independent claims, Examiner respectfully disagrees. Cited reference Retterath teaches for each measured location within the field of view, the LiDAR system will report 3D location information to an upstream system for the point in the form of (d,φ,ϴ,i), where d is the distance to the measured point or object from the device, φ is the horizontal plane angular offset from the device normal vector (direction), ϴ is the vertical plane angular offset from the device normal vector (direction), and i is the intensity of the reflected signal (reflectivity) (Retterath, Par. [0091] lines 1-9). Information about the surface characteristics of the object are determined utilizing volumetric reconstruction and analysis of the reflected light packet, where a volumetric analysis includes an analysis of frame buffers corresponding to the LiDAR detectors that is performed for multiple points in time or samples with that frame buffer such that there are multiple periodic samples that may be evaluated to reconstruct and analyze the reflected light energy (Retterath, Par. [0093] lines 4-9 and Par. [0094] lines 1-4). Changes in the energy distribution along the axis of the light packet will yield information about the contour of the surface, and transformations of the energy distribution between the characterized incident wave and the reflected wave (representative of the reflectivity of the surface) will yield information about the texture of the surface (Retterath, Par. [0094] lines 5-9). Object qualities like surface texture, color, and temperature will result in varying reflective characteristics (e.g., reflectivity) on the surface of the object, and as a result, the intensity values on the frame buffer will vary accordingly. An analysis that utilizes a large range for constant-ratio segmentation can be expanded to include analysis and identification of the surface qualities like texture, color, temperature, friction, density, and surface type (Retterath, Par. [0106] lines 4-11). In other words, cited reference Retterath teaches analyzing and identifying object surface texture based on transformations of the energy (intensity) distribution between the characterized incident wave and the reflected wave (representative of the reflectivity of the surface), and based on reflective characteristics, which correspond to the measured intensity of the reflected signal, on the surface of the object. Therefore, Examiner maintains that the cited references teach the amended limitations of the independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 18, and 20, the terms “an obstacle” in lines 9 and 10, lines 6 and 7, and lines 8 and 9, respectively, are unclear and render the claims indefinite. It is unclear if both of the above-identified “obstacle” corresponds to the same “obstacle” recited earlier in the claim, if the above-identified terms “obstacle” both correspond to a same “obstacle” that is different from the “obstacle” recited earlier in the claim, or if each instance of the term “obstacle” corresponds to a different “obstacle” respectively. Therefore, the claims are rendered indefinite.
	Claims 2-17 and 19 are rejected based on rejected base claim 1 and 18, respectively, for the same rationale as recited above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-7, 11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2016/050215 A1) in view of Retterath et al. (US 2016/0259038 A1).
NOTE: In regards to the teachings of Liao, citations referring to text correspond to the submitted reference document titled “WO2016050215A1_Translation” and citations referring to Figures correspond to the submitted reference document titled “WO2016050215A1_Original”
Regarding claim 1, Liao teaches “An autonomous mobile device (Abstract, robot 1), comprising: a device body (paragraph [0016], robot body): a controller (Fig. 3, paragraph [0038], control unit 15) coupled to the device body (paragraph [0038], control unit 15 connected to distance measuring device 11 and storage unit, connected to the driving unit, thus the control unit is at least connected indirectly to the device body) and configured to perform function control on the autonomous mobile device (paragraph [0038], the control unit 15 provides instructions to the driving unit 13 to drive the walking unit to walk); and a first area array laser sensor (paragraph [0038], distance measuring device 11, which can include a laser scanning distance meter) coupled to the device body and electrically connected with the controller (Fig. 4, paragraph [0038], the distance measuring device 11 is connected to the control unit 15), the first area array laser sensor configured to acquire environment information in an operating environment of the autonomous mobile device (paragraph [0032], a laser sweeps the area and collects the distance (environment data) between all objects scanned and the robot) and transmit the environment information to the controller, wherein the environment information comprises a distance of an obstacle from the autonomous mobile device (Par. [0032] lines 2-4 teaches collecting the distance between the scanned objects in the environment and the self-moving surface walking robot 1; paragraph [0038], the distance data collected by the device 11 (environment information) is processed data to build an area map and stored in the storage unit 16, which is in communication with the control unit 15 (see Fig. 4); hence the environment information is provided to the control unit 15), the function control based on the environment information (paragraph [0034] and [0038], the control unit builds a map based on the data and, judges the best way to go, and instructs the driving unit 13)”, however Liao does not explicitly teach the environment information comprises “a direction of an obstacle with regard to the autonomous mobile device and a reflectivity of a surface of an obstacle, and the reflectivity of the surface of the obstacle is used to obtain texture information in the environment”.
	From the same field of endeavor, Retterath teaches the environment information comprises “a direction of an obstacle with regard to the autonomous mobile device and a reflectivity of a surface of an obstacle, and the reflectivity of the surface of the obstacle is used to obtain texture information in the environment (Par. [0091] lines 1-9 teaches for each measured location within the field of view, the LiDAR system will report 3D location information to an upstream system for the point in the form of (d,φ,ϴ,i), where d is the distance to the measured point or object from the device, φ is the horizontal plane angular offset from the device normal vector (direction), ϴ is the vertical plane angular offset from the device normal vector (direction), and i is the intensity of the reflected signal (reflectivity); Par. [0093] lines 4-9 and Par. [0094] lines 1-4 teaches information about the surface characteristics of the object are determined utilizing volumetric reconstruction and analysis of the reflected light packet, where a volumetric analysis includes an analysis of frame buffers corresponding to the LiDAR detectors that is performed for multiple points in time or samples with that frame buffer such that there are multiple periodic samples that may be evaluated to reconstruct and analyze the reflected light energy; Par. [0094] lines 5-9 teaches changes in the energy distribution along the axis of the light packet will yield information about the contour of the surface, and transformations of the energy distribution between the characterized incident wave and the reflected wave (representative of the reflectivity of the surface) will yield information about the texture of the surface; Par. [0106] lines 4-11 teaches object qualities like surface texture, color, and temperature will result in varying reflective characteristics (e.g., reflectivity) on the surface of the object, and as a result, the intensity values on the frame buffer will vary accordingly. An analysis that utilizes a large range for constant-ratio segmentation can be expanded to include analysis and identification of the surface qualities like texture, color, temperature, friction, density, and surface type)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Liao to incorporate the teachings of Retterath to have the environment information taught by Liao comprise direction and reflectivity, which is used to obtain environment texture information, as well as distance as taught by Retterath.
	The motivation for doing so would be to provide 3D object and point location reporting that includes parameters like edge features, corner features and normal vectors for the surfaces of detected objects (Retterath, Par. [0091] lines 12-15).
Regarding claim 2, the combination of Liao and Retterath teaches all the limitations of claim 1 above, and further teaches “wherein the device body (Retterath, Fig. 24, body of the vehicle 318) includes a front side (vehicle front windshield), the front side being a side to which the device body faces during forward movement of the autonomous mobile device (Retterath, paragraph [0199], forward navigation of the vehicle 318), and wherein the first area laser sensor is provided on the front side of the device body (Retterath, Fig. 24, paragraph [0199], LiDAR device 322 provided on front windshield).
Regarding claim 3, the combination of Liao and Retterath teaches all the limitations of claim 2 above, and further teaches “wherein the first area array laser sensor is provided at a middle position, a top position, or a bottom position in a height direction of the device body (Retterath, paragraph [0199], Fig. 24, LiDAR device 322 provided at a top position of the vehicle body)”.
Regarding claim 6, the combination of Liao and Retterath teaches all the limitations of claim 2 above, and further teaches “a second area array laser coupled to a device body (Retterath, paragraph [0199], LiDAR devices 322), the second area array laser sensor electrically connected to the controller, the first area array laser sensor and the second area laser sensor are provided at different positions of the device body (Retterath, paragraph [0199], different LiDAR devices 322 oriented in different directions, e.g., side view, rear view, corner view)”.
Regarding claim 7, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “wherein a height of the first area laser sensor on the device body and a height of the second area array laser sensor on the device body are the same (Retterath, Fig. 25, six LiDAR devices 328 with devices on the sides of the device at the same height)”.
Regarding claim 11, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “one or more additional area array laser sensors (Retterath, Fig. 25, paragraph [0200], LiDAR devices 328) coupled to the device body, each of the one or more additional area array laser sensors provided at a different position of the device body from each other and the first area array laser sensor and the second area array laser sensor, wherein a height of the first area array laser sensor on the device body, a height of the second area array laser sensor on the device body, and a height of each of the one or more additional area array laser sensors are the same (Retterath, Fig. 25, paragraph [0200], four of the LiDAR devices 328 are the same height)”.
Regarding claim 13, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “wherein a horizontal viewing angle of the first area array laser sensor and a horizontal viewing angle of the second area array laser sensor are the same (Retterath, Fig. 25, paragraph [0020], LiDAR devices 322 on the sides of the vehicle, with each LiDAR device 322 having 90 x 90 degree fields of view and thus have horizontal viewing angles that are the same)”.
Regarding claim 14, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “wherein a vertical viewing angle of the first area array laser sensor and a vertical viewing angle of the second area array laser sensor are the same (Retterath, Fig. 25, paragraph [0020], LiDAR devices 322 on the sides of the vehicle, each LiDAR device 322 having 90 x 90 degree fields of view and thus have vertical viewing angles that are the same)”.
Regarding claim 15, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “wherein the first area array laser sensor and the second area array laser sensor are provided around the device body (paragraph [0199], vehicle 318 includes different LiDAR devices to capture views around the vehicle body, side view, rear view, corner view, and a forward view as shown in Fig. 24)”.
Regarding claim 17, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “wherein among the at least two area array laser sensors, at least some of the area array laser sensors are less than 5 cm away from the bottom of the device body (Retterath Fig. 25, LiDAR device 328 is provided at the bottom of the device body and is therefore less than 5 cm away from the bottom of the device body)”.
Regarding claim 18, Liao teaches “A control method for an autonomous mobile device (Abstract, robot 1), comprising: controlling a first area array laser sensor on the autonomous mobile device to acquire environment information in an operating environment of the autonomous mobile device (Fig. 4 and paragraph [0038], using a control unit 15 to control a distance measuring device 11, which may employ a camera module and laser scanning distance meter to obtain data (acquire environment information of the operating environment of the robot)); obtaining the environment information acquired by the first area array laser sensor, wherein the environment information comprises a distance of an obstacle with regard to the autonomous mobile device (Par. [0032] lines 2-4 teaches collecting the distance between the scanned objects in the environment and the self-moving surface walking robot 1; paragraph [0038], the data (environment information collected by the distance measuring device 11 is obtained by the control unit 15); and performing function control on the autonomous mobile device according to the environment information (paragraphs [0034] and [0038], the control unit 15 determines the best route based on the data and controls the drive unit 13 to drive the robot along the route)”, however Liao does not explicitly teach the environment information comprises “a direction of an obstacle with regard to the autonomous mobile device and a reflectivity of a surface of an obstacle, and the reflectivity of the surface of the obstacle is used to obtain texture information in the environment”.
	From the same field of endeavor, Retterath teaches the environment information comprises “a direction of an obstacle with regard to the autonomous mobile device and a reflectivity of a surface of an obstacle, and the reflectivity of the surface of the obstacle is used to obtain texture information in the environment (Par. [0091] lines 1-9 teaches for each measured location within the field of view, the LiDAR system will report 3D location information to an upstream system for the point in the form of (d,φ,ϴ,i), where d is the distance to the measured point or object from the device, φ is the horizontal plane angular offset from the device normal vector (direction), ϴ is the vertical plane angular offset from the device normal vector (direction), and i is the intensity of the reflected signal (reflectivity); Par. [0093] lines 4-9 and Par. [0094] lines 1-4 teaches information about the surface characteristics of the object are determined utilizing volumetric reconstruction and analysis of the reflected light packet, where a volumetric analysis includes an analysis of frame buffers corresponding to the LiDAR detectors that is performed for multiple points in time or samples with that frame buffer such that there are multiple periodic samples that may be evaluated to reconstruct and analyze the reflected light energy; Par. [0094] lines 5-9 teaches changes in the energy distribution along the axis of the light packet will yield information about the contour of the surface, and transformations of the energy distribution between the characterized incident wave and the reflected wave (representative of the reflectivity of the surface) will yield information about the texture of the surface; Par. [0106] lines 4-11 teaches object qualities like surface texture, color, and temperature will result in varying reflective characteristics (e.g., reflectivity) on the surface of the object, and as a result, the intensity values on the frame buffer will vary accordingly. An analysis that utilizes a large range for constant-ratio segmentation can be expanded to include analysis and identification of the surface qualities like texture, color, temperature, friction, density, and surface type)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Liao to incorporate the teachings of Retterath to have the environment information taught by Liao comprise direction and reflectivity, which is used to obtain environment texture information, as well as distance as taught by Retterath.
	The motivation for doing so would be to provide 3D object and point location reporting that includes parameters like edge features, corner features and normal vectors for the surfaces of detected objects (Retterath, Par. [0091] lines 12-15).
Regarding claim 19, the combination of Liao and Retterath teaches all the limitations of claim 18 above, and further teaches “preprocessing the environment information prior to the performing function control on the autonomous mobile device according to the environment information, wherein the preprocessing comprises one or more of parsing, synchronizing, fusing and filtering (Liao, paragraph [0020], the control unit processes the distance data to establish an area map (preprocesses data), and then performs function control (determines the best route; paragraph [0034]))”.
Regarding claim 20, Liao teaches “A computer-readable non-transitory storage medium having a computer program stored thereon that, when executed by one or more processors, causes the one or more processors to perform the following acts (paragraph [0020]; storage unit 16 storing data to control a robot 1): controlling an area array laser sensor on an autonomous mobile device to acquire environment information in an operating environment of the autonomous mobile device (paragraph [0032], a laser sweeps the area and collects the distance (environment data) between all objects scanned and the robot); obtaining the environment information output by the area array laser sensor, wherein the environment information comprises a distance of an obstacle with regard to the autonomous mobile device (Par. [0032] lines 2-4 teaches collecting the distance between the scanned objects in the environment and the self-moving surface walking robot 1; paragraph [0038], the data (environment information) from the distance measuring device 11 is provided (acquired) by the control unit 15); and performing function control on the autonomous mobile device according to the environment information (paragraph [0033], using the control unit 15 to determine the route for the robot 1, paragraph [0038], and instructing a drive unit 13 to drive/move the robot 1)”, however Liao does not explicitly teach the environment information comprises “a direction of an obstacle with regard to the autonomous mobile device and a reflectivity of a surface of an obstacle, and the reflectivity of the surface of the obstacle is used to obtain texture information in the environment”.
	From the same field of endeavor, Retterath teaches the environment information comprises “a direction of an obstacle with regard to the autonomous mobile device and a reflectivity of a surface of an obstacle, and the reflectivity of the surface of the obstacle is used to obtain texture information in the environment (Par. [0091] lines 1-9 teaches for each measured location within the field of view, the LiDAR system will report 3D location information to an upstream system for the point in the form of (d,φ,ϴ,i), where d is the distance to the measured point or object from the device, φ is the horizontal plane angular offset from the device normal vector (direction), ϴ is the vertical plane angular offset from the device normal vector (direction), and i is the intensity of the reflected signal (reflectivity); Par. [0093] lines 4-9 and Par. [0094] lines 1-4 teaches information about the surface characteristics of the object are determined utilizing volumetric reconstruction and analysis of the reflected light packet, where a volumetric analysis includes an analysis of frame buffers corresponding to the LiDAR detectors that is performed for multiple points in time or samples with that frame buffer such that there are multiple periodic samples that may be evaluated to reconstruct and analyze the reflected light energy; Par. [0094] lines 5-9 teaches changes in the energy distribution along the axis of the light packet will yield information about the contour of the surface, and transformations of the energy distribution between the characterized incident wave and the reflected wave (representative of the reflectivity of the surface) will yield information about the texture of the surface; Par. [0106] lines 4-11 teaches object qualities like surface texture, color, and temperature will result in varying reflective characteristics (e.g., reflectivity) on the surface of the object, and as a result, the intensity values on the frame buffer will vary accordingly. An analysis that utilizes a large range for constant-ratio segmentation can be expanded to include analysis and identification of the surface qualities like texture, color, temperature, friction, density, and surface type)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Liao to incorporate the teachings of Retterath to have the environment information taught by Liao comprise direction and reflectivity, which is used to obtain environment texture information, as well as distance as taught by Retterath.
	The motivation for doing so would be to provide 3D object and point location reporting that includes parameters like edge features, corner features and normal vectors for the surfaces of detected objects (Retterath, Par. [0091] lines 12-15).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2016/050215 A1) in view of Retterath et al. (US 2016/0259038 A1) and further in view of Petit (WO 2018/046714 A1).
NOTE: In regards to the teachings of Petit, citations referring to text correspond to the submitted reference document titled “WO2018046714A1_Translation” and citations referring to Figures correspond to the submitted reference document titled “WO2018046714A1_Original”
Regarding claim 4, the combination of Liao and Retterath teaches all the limitations of claim 2 above, however the combination of Liao and Retterath does not explicitly teach “wherein a first opening of the first area array laser sensor is θ_down = arctan(H1/Dmin), and a second opening is θ_up = arctan((H2-H1)/Dmin), and Dmin = S_max * T, H1 representing a height of a transmitting and receiving terminal of the first area array laser sensor from the ground, H2 representing a height corresponding to a distance from the ground to a top of the autonomous mobile device, S_max representing a top speed of the autonomous mobile device, and T representing a response time regarding operation of the autonomous mobile device”.
	From the same field of endeavor, Petit teaches “wherein a first opening of the first area array laser sensor is θ_down = arctan(H1/Dmin), and a second opening is θ_up = arctan((H2-H1)/Dmin), and Dmin = S_max * T, H1 representing a height of a transmitting and receiving terminal of the first area array laser sensor from the ground, H2 representing a height corresponding to a distance from the ground to a top of the autonomous mobile device, S_max representing a top speed of the autonomous mobile device, and T representing a response time regarding operation of the autonomous mobile device (Fig. 6 and 8, paragraphs [0081] through [0084] and [0089])”. In particular, Petit teaches adjusting the upward and downward viewing angles of a laser sensor device 100 on a vehicle 99 based on speed of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liao and Retterath to incorporate the teachings of Petit in paragraph [0083]. According to Petit, based on the knowledge that when driving at high speeds, objects in front of the car 99 often have to be detected at a greater distance from the device 100, therefore it is desirable adjust viewing angles to detects objects a greater distance away in the path of the vehicle. Therefore a person of ordinary skill in the art would be led to modify Liao and Retterath as taught be Petit to adjust upward and downward viewing angles of a laser device in accordance with vehicle speed to detect obstacles at greater distances as vehicle speed increases.
Regarding claim 5, the combination of Liao and Retterath teaches all the limitations of claim 2 above, however the combination of Liao and Retterath does not explicitly teach “wherein a horizontal viewing angle of the first area array laser sensor is greater than or equal to a horizontal viewing angle required by the autonomous mobile device for operation”.
	From the same field of endeavor, Petit teaches “wherein a horizontal viewing angle of the first area array laser sensor is greater than or equal to a horizontal viewing angle required by the autonomous mobile device for operation (Fig. 7 and 8, paragraphs [0089] through [0089])”. In particular, Petit teaches adjusting a horizontal viewing angle of a laser sensor device 100 on a vehicle 99 based on speed of the vehicle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liao and Retterath to incorporate the teachings of Petit in paragraph [0088]. According to Petit, based on the knowledge that when driving at high speeds, objects in front of the car 99 often have to be detected, but objects to the left and right do not have to be detected therefore it is desirable adjust viewing angles to detects objects a greater distance away in the path of the vehicle. Therefore a person of ordinary skill in the art would be led to modify Liao and Retterath as taught by Petit to adjust the horizontal viewing angle of a laser device in accordance with vehicle speed.
Finally, it is noted that Liao and Retterath teach horizontal viewing angles that are equal. Therefore, claim 5 is also rejected over the combination of Liao and Retterath due to the inclusion of the term “or equal” in claim 5.

Claims 8, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2016/050215 A1) in view of Retterath et al. (US 2016/0259038 A1) and further in view of Schmiedel et al. (US 8,139,109 B2).
Regarding claim 8, the combination of Liao and Retterath teaches all the limitations of claim 6 above, however the combination of Liao and Retterath does not explicitly teach “wherein a height of the first area array laser sensor on the device body and a height of the second area array laser sensor on the device body are different”.
	From the same field of endeavor, Schmiedel teaches “wherein a height of the first area array laser sensor on the device body and a height of the second area array laser sensor on the device body are different (Col. 6, lines 9-29, teaches an autonomous mobile device (vehicle 102) having LIDAR sensors 162 and 166 mounted to the mobile device at different heights (see Fig. 3 of Schmiedel))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Liao and Retterath to incorporate the teachings of Schmiedel to have the heights of the first and second area array laser sensors on the device body taught by the combination of Liao and Retterath be different as taught by Schmiedel.
	The motivation for doing so would be to allow for detection of detection of both positive and negative obstacles (Schmiedel, Col. 7 lines 1-3).
Regarding claim 10, the combination of Liao, Retterath, and Schmiedel teaches all the limitations of claim 8 above, and further teaches “wherein the first area array laser sensor and the second area array laser sensor are provided on a same straight line in a height direction of the device body (Schmiedel, Col. 6, lines 9-29 teaches autonomous mobile device (vehicle 102) having area array laser sensors (LIDAR sensors 166) mounted to the mobile device wherein the first area array laser sensor and the second area array laser sensor are provided on a same straight line in a height direction of the device body (see Fig. 3 of Schmiedel))”.
Regarding claim 16, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further discloses “wherein the device includes a front side, the front side being a side to which the device body faces during forward movement of the autonomous mobile device (Retterath, paragraph [0199])”. However, the combination of Liao and Retterath des not explicitly teach “wherein the first area array laser sensor and the second area array laser sensor are provided on the front side of the device body”.
	From the same field of endeavor, Schmiedel teaches “wherein the first area array laser sensor and the second area array laser sensor (LIDAR sensors 162, 164 and 166) are provided on the front side of the device body (see Fig. 3)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Liao and Retterath to incorporate the teachings of Schmiedel to have the first and second area array laser sensors taught by the combination of Liao and Retterath be provided on the front side of the device body as taught by Schmiedel.
	The motivation for doing so would be to improve obstacle detection by providing a better field of view of the terrain around the vehicle (Schmiedel, Col. 6, lines 1-8).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2016/050215 A1) in view of Retterath et al. (US 2016/0259038 A1), in view of Schmiedel et al. (US 8,139,109 B2), and further in view of Huang et al. (US 2017/0225680 A1).
Regarding claim 9, the combination of Liao, Retterath, and Schmiedel teaches all the limitations of claim 8 above, and further teaches “wherein the first area array laser sensor and the second area array laser sensor are adjacent (Retterath, Fig. 25, devices 328 on adjacent sides) and wherein: the vertical viewing angle of the first area array laser sensor and the vertical viewing angle of the second area array lase sensor partially coincide in the height direction of the device body (Retterath, Fig. 25, paragraph [0199], each field of view is 90 x 90 degrees and four lateral sides x 90 degrees = 360 degrees, so the fields of view must partially coincide)”. However, the combination of Liao, Retterath, and Schmiedel does not explicitly teach “an end of a longest sign distance of a vertical viewing angle of the first area array laser sensor and an end of a longest sight distance of a vertical viewing angle of the second are array laser sensor intersect in a height direction of the device body”.
	From the same field of endeavor, Huang teaches “an end of a longest sign distance of a vertical viewing angle (Fig. 3, angle alpha) of the first area array laser sensor (Fig. 3, PIR sensor 302; may be a Lidar sensor, see paragraph [0062]) and an end of a longest sight distance of a vertical viewing angle (Fig. 3, angle alpha) of the second are array laser sensor (Fig. 3, PIR sensor 304) intersect (Fig. 3) in a height direction of the device body”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Liao, Retterath, and Schmiedel to incorporate the teachings of Huang to have the vertical viewing angles of the first and second area array laser sensors taught by the combination of Liao, Retterath, and Schmiedel intersect in a height direction of the device body as taught by Huang.
	The motivation for doing so would be to reduce blind spots (Huang, Par. [0047]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (WO 2016/050215 A1) in view of Retterath et al. (US 2016/0259038 A1) and further in view of Huang et al. (US 2017/0225680 A1).
Regarding claim 12, the combination of Liao and Retterath teaches all the limitations of claim 6 above, and further teaches “wherein the first area array laser sensor (Retterath, Fig. 25, LiDAR devices 328) and the second area array laser sensor are adjacent (Retterath, Fig. 25, LiDAR devices 328 on adjacent sides) and wherein: a boundary of the horizontal viewing angle (Retterath, Fig. 25, field of view 332) of the first area array laser sensor (Retterath, Fig. 25, LiDAR device 328) and a boundary of the horizontal viewing angle (Retterath, Fig. 25, field of view 332) of the second area array laser sensor are parallel (Retterath, paragraph 200, each field of view is 90 x 90 degrees and therefore have a parallel boundary)”. However, the combination of Liao and Retterath does not explicitly teach “an end of a longest sight distance of a horizontal viewing angle of the first area array laser sensor and an end of a longest sight distance of a horizontal viewing angle of the second area array laser sensor intersect in a horizontal direction of the device body; the horizontal viewing angle of the first area array laser sensor and the horizontal viewing angle of the second area array laser sensor partially overlap in the horizontal direction of the device body”.
	From the same field of endeavor, Huang teaches “an end of a longest sight distance of a horizontal viewing angle (Fig. 3, angle alpha) of the first area array laser sensor (Fig. 3, PIR sensor 302, may be a Lidar sensor, see paragraph [0062]) and an end of a longest sight distance of a horizontal viewing angle (Fig. 3, angle alpha) of the second area array laser sensor Fig. 3, PIR sensor 304) intersect (Fig. 3) in a horizontal direction of the device body; the horizontal viewing angle (Fig. 3, angle alpha) of the first area array laser sensor (PIR 304) and the horizontal viewing angle (Fig. 3, angle alpha) of the second area array laser sensor partially overlap (Fig. 3, overlapping corners) in the horizontal direction of the device body”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Liao and Retterath to incorporate the teachings of Huang to have an end of a longest sight distance of a horizontal viewing angle and the horizontal viewing angles of the first and second area array laser sensors taught by the combination of Liao and Retterath intersect in a horizontal direction of the device body as taught by Huang.
The motivation for doing so would be to reduce blind spots (Huang, Par. [0047]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147. The examiner can normally be reached 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665